separate concurring opinion.
NORTONI, J.
I am of the opinion that the plaintiff, under ordinary circumstances, could have been guilty of no negligence in turning his horses loose on the commons a hundred feet away from the right of way, even though such right of way was unfenced, inasmuch as the Supreme Court and Courts of Appeals of this State have repeatedly held that “the owner of cattle is guilty of no negligence in permitting his stock to run at large whether in the vicinity of a railroad track or remote from one.” [Turner v. K. C., etc., Ry. Co., 78 Mo. 578; Davis v. Hannibal & St. Joe Ry. Co., 19 Mo. App. 425-431; Kirkpatrick v. Illinois South’n Ry. Co., 120 Mo. App. 416, 96 S. W. 1036.] But this is not an ordinary case. Here the plaintiff led his horses upon the track for some distance until they had at least become familiar with it, and in the very face of an approaching train, turned them loose in near proximity to what seemed to be impending danger. It was not unnatural for them, under the circumstances, to return to the track. While the defendant owed him the positive statutory duty of fencing its track in order to keep his horses from going *366thereon, at the same time (while enjoying the privilege of turning his horses loose at the risk of the railroad, generally speaking) he owed the railroad company the duty of exercising ordinary care with respect to< their safety under the circumstances, and in full view of the rapidly approaching train. [See Milburn v. K. C., etc., Ry. Co., 86 Mo. 104.] I am therefore persuaded that the question whether he exercised such care as an ordinarily prudent person would have exercised under the circumstances of the case, was for the jury and therefore concur in reversing and remanding the cause on the second count.